In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-17-00331-CR
                             ____________________

                      MICHAL LYNN DAVIS, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 163rd District Court
                         Orange County, Texas
                      Trial Cause No. B160374-R
__________________________________________________________________

                         MEMORANDUM OPINION

      In one issue on appeal, Michal Lynn Davis complains that the trial court erred

by denying his motion to quash the indictment because the indictment failed to

provide him with sufficient notice of the charge against him. We affirm the trial

court’s judgment.

                                BACKGROUND

      A grand jury indicted Davis for intoxication manslaughter. See Tex. Penal

Code Ann. § 49.08(a) (West 2011). A person commits the offense of intoxication

                                         1
manslaughter if the person (1) operates a motor vehicle in a public place; (2) is

intoxicated; and (3) by reason of that intoxication causes the death of another by

accident or mistake. Id.; Auldridge v. State, 228 S.W.3d 258, 260 (Tex. App.—Fort

Worth 2007, pet. ref’d). Here, the indictment, which directly tracks the language of

the statute, alleges that Davis

      did then and there operate a motor vehicle in a public place while
      intoxicated and did by reason of such intoxication cause the death of
      another, namely, Jerry Campbell, by accident or mistake, to wit: by
      failing to control the speed and direction of the motor vehicle he was
      operating and by driving the said motor vehicle off the roadway and
      hitting the said Jerry Campbell against the peace and dignity of the
      State.

 See Tex. Penal Code Ann. § 49.08(a).

      Davis filed a motion to quash the indictment, arguing that the indictment did

not fairly inform him of the charge against which he was required to defend, because

the indictment failed to allege the manner and means of how he was intoxicated and

failed to adequately allege a causal connection to the victim’s death. The trial court

denied Davis’s motion to quash. Davis pleaded guilty to intoxication manslaughter,

and a jury assessed Davis’s punishment at twenty years of confinement and a

$10,000 fine.




                                          2
                                    ANALYSIS

      In his sole issue, Davis complains that the indictment failed to provide him

with sufficient notice because it omitted an essential element of the offense, namely

the manner and means of how Davis was intoxicated as well as the manner and

means to make the causal connection between the intoxication and the use of Davis’s

vehicle and the death of the victim. According to Davis, the specific result nature of

the offense of intoxication manslaughter mandates a more specific manner and

means than those set forth in his indictment.

      Because the sufficiency of a charging instrument is a question of law, we

review a trial court’s ruling on a motion to quash a charging instrument for failure

to provide adequate notice de novo. State v. Barbernell, 257 S.W.3d 248, 251-52

(Tex. Crim. App. 2008); State v. Moff, 154 S.W.3d 599, 601 (Tex. Crim. App. 2004).

To meet the accused’s right to notice under both the United States and Texas

Constitutions, the indictment “must be specific enough to inform the accused of the

nature of the accusation against him so that he may prepare a defense.” Moff, 154
S.W.3d at 601. Article 21.02 of the Texas Code of Criminal Procedure sets forth

requirements for an indictment and specifically provides that the “offense must be

set forth in plain and intelligible words.” Tex. Code Crim. Proc. Ann. art. 21.02(7)

(West 2009). Article 21.03 provides that “[e]verything should be stated in an

                                          3
indictment which is necessary to be proved.” Id. art. 21.03 (West 2009). Article

21.04 provides that “[t]he certainty required in an indictment is such as will enable

the accused to plead the judgment that may be given upon it in bar of any prosecution

for the same offense.” Id. art. 21.04 (West 2009). The trial court should grant a

motion to quash “only where the language concerning the defendant’s conduct is so

vague or indefinite as to deny the defendant effective notice of the acts he allegedly

committed.” DeVaughn v. State, 749 S.W.2d 62, 67 (Tex. Crim. App. 1988).

      An indictment that tracks the statutory language generally satisfies the

constitutional and statutory requirements, and the State need not allege facts that are

merely evidentiary in nature. State v. Mays, 967 S.W.2d 404, 406 (Tex. Crim. App.

1998). Because the definitions of “intoxicated” are purely evidentiary matters and

not elements of the offense, they need not be alleged to give a defendant sufficient

notice. State v. Jarreau, 512 S.W.3d 352, 354 (Tex. Crim. App. 2017); Barbernell,
257 S.W.3d at 254-55. The language of the indictment also alleges that there was a

causal connection between Davis’s intoxication and the victim’s death. See Garcia

v. State, 112 S.W.3d 839, 852 (Tex. App.—Houston [14th Dist.] 2003, no pet.)

(stating that the death must be the result of the defendant’s intoxication). The

indictment alleges that due to Davis’s intoxication, Davis failed to control the speed




                                          4
and direction of his motor vehicle, which caused Davis to leave the roadway and hit

and kill the victim.

      We conclude that the indictment is sufficient to notify Davis of the charges

against him and to allow him to prepare a defense. See Jarreau, 512 S.W.3d at 354;

Mays, 967 S.W.2d at 406; Auldridge, 228 S.W.3d at 260-62. Accordingly, we further

conclude that the trial court did not err by denying Davis’s motion to quash. We

overrule Davis’s sole issue and affirm the trial court’s judgment.

      AFFIRMED.

                                              ______________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice


Submitted on October 9, 2018
Opinion Delivered January 16, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                          5